Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 1 of 6 PageID #: 144



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 13-00320-01

 VERSUS                                         JUDGE S. MAURICE HICKS, JR.

 KELVIN MCCALLISTER                             MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a pro se letter motion seeking “placement into direct home

 confinement” filed by Defendant Kelvin McCallister (“McAllister”). See Record Document

 33. The motion has been construed as a motion for compassionate release due to the

 COVID-19 pandemic. McCallister’s pro se letter was filed on April 3, 2020. On April 7,

 2020, the Office of the Federal Public Defender advised the Court that Betty Marak would

 be enrolling in this matter.    The Government filed its response in opposition to

 McCallister’s motion. See Record Document 36. Ms. Marak filed a reply on behalf of

 McCallister. See Record Document 37.

       McCallister is serving an 87 month sentence for violation of 18 U.S.C. §

 2252(a)(2)(A), receiving child pornography.     See Record Document 32.        He was

 sentenced for such offense on August 15, 2014. See Record Document 30. He is

 presently serving his sentence at the Federal Medical Center in Devens, Massachusetts.

 In 2005, McAllister suffered renal failure and received a kidney transplant. See Record

 Document 37 at 2. He takes, and will continue to take for the duration of his life,

 immunosuppressant drugs. See id.

       According to defense counsel, McCallister was scheduled to be released to a half-

 way house in Lake Charles, Louisiana on May 20, 2020, six months prior to the expiration
Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 2 of 6 PageID #: 145



 of his sentence. See id. at 1. This release was scheduled and approved in December

 2019, prior to the COVID-19 outbreak. See id. The Bureau of Prisons (“BOP”) recently

 informed McCallister that his release date to the half-way house would be pushed back

 to May 27, 2020. See id. at 2.

       Because of his vulnerability, the defense seeks immediate release of McCallister

 due to the health risks caused by the COVID-19 pandemic. See Record Documents 33,

 37. Defense counsel concedes there has been no exhaustion of administrative remedies

 within BOP. Yet the defense asks the Court to waive such requirement “as requiring

 exhaustion will only increase the administrative burden on the BOP and slow down the

 process of releasing this most vulnerable inmate.” Record Document 37 at 3. Defense

 counsel points to McCallister’s health issues, his status as a model inmate, and his

 lifetime term of supervised release in support of his request for immediate release. See

 id. at 4. Defense counsel also stated in the reply that the United States Probation Office

 conducted a pre-release study and determined that McCallister has a suitable residence

 in Shreveport, Louisiana, more specifically he will reside there with his father upon

 release. See id. McCallister’s sister has also agreed to purchase him an airline ticket to

 return to Shreveport. See id. Alternatively, the defense asks the Court to recommend to

 the BOP that McCallister be released on May 27, 2020 directly to home confinement,

 rather than to a half-way house. See id. The defense contends that this Court has

 jurisdiction to enter such a judicial recommendation to the BOP. See United States v.

 Doshi, No. 13-cr-20349, 2020 WL 1527186 (E.D. Mich. March 31, 2020).                  The

 Government opposes McCallister’s motion, as he has not yet exhausted administrative

 remedies within the BOP. See Record Document 36.



                                        Page 2 of 6
Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 3 of 6 PageID #: 146



       A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

       (1)    upon a motion by the Bureau of Prisons or the defendant for
              reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

       (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
              of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
              3582(c)(1)(B); or

       (3)    where the defendant was sentenced based on a retroactively
              lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, McCallister moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

 Under this section, the court may reduce a sentence “if it finds that extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A).

       Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before

 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:




                                       Page 3 of 6
Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 4 of 6 PageID #: 147



        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP's decision not to file a motion
               for compassionate release, or

        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”

 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement.

        Here, McCallister admits that he has not exhausted his administrative remedies

 within the BOP. Instead, he asks the Court to waive the exhaustion requirements. See

 Record Document 37 at 3. McCallister bases this request on the crisis situation created

 by the COVID-19 pandemic and the slow nature of the administrative process. See id. at

 3.

        The Court is well aware of the effects of the COVID-19 pandemic and the risk at

 all BOP facilities. Yet, Section 3852(c)(1)(A) does not provide this Court with the equitable

 authority to excuse McCallister’s failure to exhaust his administrative remedies or to waive

 the 30-day waiting period. Accordingly, the Court does not have authority at this time to

 grant the relief McCallister requests. See, generally, Ross v. Blake, --- U.S. ---, 136 S.Ct.

 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act and explaining that

 “mandatory [statutory] language means a court may not excuse a failure to exhaust”; This

 is because “a statutory exhaustion provision stands on a different footing. There,

                                         Page 4 of 6
Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 5 of 6 PageID #: 148



 Congress sets the rules—and courts have a role in creating exceptions only if Congress

 wants them to. For that reason, mandatory exhaustion statutes . . . establish mandatory

 exhaustion regimes, foreclosing judicial discretion.”).

        The Court shares McCallister’s concerns about the effect of the COVID-19

 outbreak in BOP facilities. However, those concerns are not being ignored by the BOP

 or this Court. Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

 Act (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be

 considered for home release.” Pursuant to that provision of the CARES Act, on April 3,

 2020, United States Attorney General William Barr issued a memorandum instructing the

 BOP to maximize transfer to home confinement “all appropriate inmates held at FCI

 Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19

 is materially affecting operations.” See Memorandum from Attorney General William Barr

 to Director of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/

 1266661/download (last visited 4/20/2020). The BOP is actively executing the mandate

 to immediately review all inmates who have COVID-19 risk factors.            See Record

 Document 36 at 7-8. This Court believes the BOP is uniquely situated to perform such

 reviews in the first instance to determine if some type of release, removal, or furlough is

 appropriate. The better judgment in this instance is to allow the BOP’s established

 process a chance to work. Thus, McCallister’s request for immediate release to home

 confinement and his alternative request for the Court to recommend to the BOP that he

 be released on May 27, 2020 directly to home confinement are DENIED.

        Accordingly, for the foregoing reasons,



                                         Page 5 of 6
Case 5:13-cr-00320-SMH-MLH Document 38 Filed 04/21/20 Page 6 of 6 PageID #: 149



       IT IS ORDERED that McCallister’s motion for compassionate release (Record

 Document 33) be and is hereby DENIED at this time, subject to re-urging if McCallister

 exhausts his administrative remedies as set forth in Section 3852(c)(1)(A).

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 21st day of April, 2020.




                                       Page 6 of 6
